DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6, line 11, “the sensor hub.” should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For instance, claims 4 and 9 cite, in part,

“calculating a bias according to the first up-to-date value and a second up-to-date value corresponding to a prior interrupt.”  However, it is not clearly pointed out how to calculate a bias according to the first up-to-date value and a second up-to-date value corresponding to a prior interrupt.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US Pub. No. 2015/0358933 A1).
Referring to claim 1, Yamamoto et al. disclose a method for data synchronization between a sensor hub and an application processor (Abstract), comprising:
reading an ID (identifier) from a sensor-data stream (e.g., digital signals from sensor 202A/202B – Figure 2; para. [0042]-[0044]; Figure 3);
determining whether the ID is a time ID (e.g., relative time or absolute times – para. [0023]-[0024]; Figure 2);
when the ID is the time ID, reading an absolute time stamp from the sensor-data stream and storing the absolute time stamp in the application processor (para. [0038], [0042], [0047]; Figures 2-3); and
when the ID is not the time ID, reading sensor data and a relative time stamp from the sensor-data stream (para. [0038], [0040], [0047]; Figures 2-3), generating a recovered time stamp according to the absolute time stamp and the relative time stamp and converting the recovered time stamp to a value of an RTC (Real-time Counter) (e.g., clock function – Figure 2) of the application processor (para. [0048]-[0050], [0060]-[0067]). 
As to claim 2, Yamamoto et al. disclose a method for data synchronization between a sensor hub and an application processor (Abstract), wherein the sensor data and the converted value are sent to an application, thereby enabling the application to generate a control signal para. [0068]-[0078]; Figure 1). 
Referring to claim 7, Yamamoto et al. disclose an apparatus for data synchronization between a sensor hub and an application processor (Figure 1), comprising:
a memory storing a sensor-data stream (Figures 2-3);
a sensor hub, coupled to a micro-sensor and the memory (Figures 2-3), generating and adding a plurality of first absolute time stamps in the sensor-data stream (para. [0038], [0042], [0047]; Figures 2-3); and generating and adding a plurality of pieces of first sensor data and a plurality of first relative time stamps in the sensor-data stream between the moments of generating each two adjacent first absolute time stamps, wherein each first relative time stamp is associated with one piece of first sensor data (para. [0048]-[0050], [0060]-[0067]); and
an application processor, coupled to the memory, reading an ID (identifier) from the sensor-data stream (e.g., digital signals from sensor 202A/202B – Figure 2; para. [0042]-[0044]; Figure 3); determining whether the ID is a time ID; when the ID is the time ID, reading a second absolute time stamp from the sensor-data stream and storing the second absolute time stamp in the application processor (para. [0038], [0042], [0047]; Figures 2-3); and when the ID is not the time ID, reading one piece of second sensor data and a second relative time stamp from the sensor-data stream (para. [0038], [0040], [0047]; Figures 2-3), generating a recovered time stamp according to the second absolute time stamp and the second relative time stamp and converting the recovered time stamp to a value of an RTC of the application processor (para. [0048]-[0050], [0060]-[0067]). 
As to claim 8, Yamamoto et al. disclose an apparatus for data synchronization between a sensor hub and an application processor (Figure 1), wherein the piece of second sensor data and the converted value are sent to an application executed by the application processor, thereby enabling the application to generate a control signal accordingly and complete a designated function according to the control signal (para. [0068]-[0078]; Figure 1). 
Allowable Subject Matter
Claims 3, 5-6, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The reason for allowance of claims 3, 5-6, and 10-11 is the inclusion of the equations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“High-Precision Relative Clock Synchronization Using Time Stamp Counters”, Tian et al. 13th IEEE International Conference on Engineering of Complex Computer Systems, 2008 IEEE, pp. 69-78.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TOAN M LE/Primary Examiner, Art Unit 2864